Citation Nr: 0024178
Decision Date: 09/12/00	Archive Date: 11/03/00

DOCKET NO. 98-19 558     DATE SEP 12 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from November
1965 to January 1974.

In April 1998, the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina, denied the veteran's
claim for service connection for hypertension. The RO later
confirmed its decision in August 1998 after considering additional
evidence, and the veteran appealed to the Board of Veterans'
Appeals (Board). He testified at a hearing at the RO in February
1999. After considering the hearing testimony and the other
evidence of record, the Board issued a decision in March 1999
denying service connection, and the veteran appealed the Board's
decision to the United States Court of Appeals for Veterans Claims
(Court). A private attorney represented him before the Court. The
attorney, along with VA's General Counsel, filed a joint motion in
February 2000 requesting that the Court vacate the Board's decision
and remand the claim for further development and re-adjudication.
The Court granted the joint motion in an order issued later that
month. The case has since been returned to the Board for compliance
with the directives of the Court.

The Board received a letter from the veteran's private attorney in
May 2000 indicating that he would not be representing the veteran
in the continuance of the appeal before VA. The veteran since has
indicated that The American Legion service organization will again
act as his representative of record. He also submitted additional
evidence to the Board in June 2000 in support of his claim and,
when contacted in July 2000, he indicated that he had no further
evidence or argument to offer.

FINDING OF FACT

There is medical evidence of record suggesting that the veteran had
a history of hypertension while he was on active duty in the
military.

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service
connection for hypertension. 38 U.S.C.A. 1101, 1110, 1112, 1113,
1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R.  3.303, 3.306,
3.307, 3.309 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from a
disease contracted or an injury sustained while on active duty in
the military, or for disability resulting from aggravation during
service of a preexisting disease or injury beyond its natural
progression. 38 U.S.C.A. 1110, 1153; 38 C.F.R. 3.303(a), 3.306.
Hypertension will be presumed to have been incurred in service if
manifested to a compensable degree within one year after service.
This presumption is rebuttable by probative evidence to the
contrary. See 38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.

If chronicity of disease or injury in service is not shown, or is
legitimately questioned, then a showing of continuity of
symptomatology following service is required to support the claim.
When, however, the disease is shown as chronic in service,
subsequent manifestations of the same chronic disease at any later
date are service connected unless clearly attributable to
intercurrent causes. 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet.
App. 488, 498 (1997). Furthermore, service connection may be
granted for any disease initially diagnosed after discharge from
service when all of the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

- 3 -

A veteran who submits a claim for VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. If the
veteran meets this burden, then VA has a duty to assist him or her
in developing the evidence pertinent to the claim. 38 U.S.C.A.
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v.
West, 12 Vet. App. 477, 485-86 (1999).

A claim is well grounded if it is plausible, meritorious on its
own, or capable of substantiation. Such a claim need not be
conclusive--but only possible--to satisfy the initial burden of 38
U.S.C.A. 5107(a). To be well grounded, however, a claim must be
accompanied by evidence that suggests more than a purely
speculative basis for granting entitlement to the requested
benefits. Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).
Evidentiary assertions accompanying a claim for VA benefits must be
accepted as true for purposes of determining whether the claim is
well grounded, unless they are inherently incredible or the fact
asserted is beyond the competence of the person making the
assertion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Grottveit v. Brown, 5 Vet.
App. 91 (1993). A claimant cannot meet this burden merely by
presenting lay testimony, because lay persons are not competent to
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three
elements must be submitted in order to make a claim for service
connection well grounded. There must be competent (medical)
evidence of a current disability; competent (lay or medical)
evidence of incurrence or aggravation of disease or injury in
service; and competent (medical) evidence of a nexus, or link,
between the in-service injury or disease and the current
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Epps, 126 F.3d at
1468. The nexus requirement may be satisfied by the presumption
that certain diseases manifesting themselves within the prescribed
period are related to service. See Traut v. Brown, 6 Vet. App. 495
(1994); Goodsell v. Brown, 5 Vet. App. 36 (1993).

- 4 -

The evidence recently submitted by the veteran in June 2000
includes medical records concerning treatment that he received
during service in June 1972, These records indicate that he had a
history of hypertension during his adulthood--although it
reportedly had not been treated in 8 months and his blood pressure
was then within normal limits (114/78). It also was reported during
his December 1973 separation examination that he had a history of
high blood pressure dating back to 1970--although his blood
pressure at the time of the separation examination was within
normal limits (120/60). There have been numerous diagnoses of
hypertension during the years since service, beginning in March
1975, which was only a little more than one year after he was
discharged from the military. Some of the records containing those
post-service diagnoses also mention that the veteran had
experienced hypertension since service, as he alleged during his
February 1999 hearing and in other written statements. Therefore,
inasmuch as there is competent medical evidence of record
suggesting a history of hypertension during military service, the
claim is plausible and, thus, well grounded. See 38 U.S.C.A.
5107(a); see also, e.g., Lathan v. Brown, 7 Vet. App. 359 (1995).

ORDER

The claim for service connection for hypertension is well grounded;
to this extent, the appeal is granted.

REMAND

The court-adopted joint motion for remand directs that VA attempt
to locate additional medical and other pertinent records concerning
the veteran's military service that may further substantiate his
allegations. Such is required coincident with the "duty to assist"
the veteran in fully developing the evidence pertinent to his well-
grounded claim. See 38 U.S.C.A. 5107(b); 38 C.F.R. 3.159.

- 5 -

The veteran alleges that, not only was hypertension initially
diagnosed while he was in service, after returning from Vietnam, he
also received treatment for it (usually via the medication
Hygroton) at the Womack Army Hospital at Fort Bragg, North
Carolina. And he also alleges that he received a P3 limited duty
profile during 1969 and 1970 due to the severity of the
hypertension. Indeed, it appears that only a portion of the
veteran's service medical records (SMRs) are currently available
for consideration. Although he served on active duty for more than
8 years, from November 1965 to January 1974, there are no SMRs
presently on file for the period from 1966 to 1971. Of the records
that are available, none actually pertains to the time period that
he alleges that his hypertension initially was diagnosed and
treated, or to the time he received the limited duty profile.
Consequently, the RO must attempt to locate the remainder of his
SMRs--particularly since they may confirm his allegations and since
the reason they are missing is possibly due to the fact that he had
two different identification numbers in service. See Cuevas v.
Derwinski, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet.
App. 401, 406 (1991). All of the veteran's service personnel
records should also be sought.

It also would be helpful if a VA examination were conducted. Based
on the evidence currently of record, the veteran's blood pressure
was within normal limits during service at times after his doctors
purportedly had diagnosed and treated him for hypertension. See EF
v. Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. Brown, 9 Vet.
App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456 (1993);
Gregory v. Brown, 8 Vet. App. 563 (1996). Indeed, hypertension was
not diagnosed even when a history of it was specifically noted.

Finally, the RO should search for another claims file that may have
been created using a file number other than the one currently used.
If another file is located, it should be merged with the file
already available.

Accordingly, the claim is REMANDED to the RO for the following
development and consideration:

- 6 -

1. The RO should again contact the National Personnel Records
Center (NPRC) and attempt to locate the remainder of the veteran's
service medical and personnel records--using not only his social
security number as a reference, but also the alternative service
number as noted in the joint motion. All such records obtained
should be associated with the other evidence of record in the
claims file. The RO should also search for another claims file that
may have been created using a claim number other than the one
currently used.

2. Thereafter, the RO should schedule the veteran for a VA
examination to obtain an opinion as to the medical probability that
he has hypertension related to his service in the military. Since
the purpose of the examination is to resolve this question, the
examiner should set forth his/her findings and opinions in a report
demonstrating a discussion of the evidence and conclusions in this
regard. It also is imperative that the examiner review the claims
folder, including a copy of the joint motion and this remand. The
examination report should include all examination findings and the
rationale underlying all opinions expressed, citing, if necessary,
to specific evidence in the record. The report should be associated
with the other evidence on file.

3. The RO should thereafter review the examination report to
determine if it is in compliance with the directives of this
remand. If not, it should be returned, along with the claims
folder, for immediate corrective action. See 38 C.F.R. 4.2.

- 7 -

4. After completion of the above-requested development, and any
additional development deemed warranted by the record, the RO
should re-adjudicate the veteran's claim for service connection for
hypertension. The RO must base its decision on consideration of all
of the pertinent evidence on file, including that added to the
record since the RO last considered the claim and as a result of
the above-requested development.

5. If the benefit requested continues to be denied, the veteran
should be provided a supplemental statement of the case (SSOC) and
given an opportunity to submit argument and evidence in response
before the case is returned to the Board for further appellate
consideration.

The purpose of this REMAND is to comply with the Court's order; it
is not the Board's intent to imply whether the benefit requested
should be granted or denied. The veteran need take no action until
otherwise notified, but he may furnish additional evidence and/or
argument if he so desires. See Kutscherousky v. West, 12 Vet. App.
369 (1999); Colon v. Brown, 9 Vet. App. 104,108 (1996); Booth v.
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. App.
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 8 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

MARK F. HALSEY
Member, Board of Veterans' Appeals

- 9 -





